Court of Appeals
                                             f o r THE

                                  Third District of Texas
                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                            (512)463-1733



Date:             October 16,2015

Case Number:      03-15-00524-CR
Trial Court No.: D-l-DC-15-201468


Style:            Walter Greathouse v. The State of Texas



The enclosed opinion and judgment were sent this date to the following persons:


         Please note: In criminal cases, the attorney representing the defendant on appeal
         shall, within five days after the opinion is handed down, send his client a copy of
         the opinion and judgment, along with notification of the defendant's right to file a
         pro se petition for discretionary review under Rule 68. This notification shall be
         sent certified mail, return receipt requested, to the defendant at his last known
         address. The attorney shall also send the court of appeals a letter certifying his
         compliance with this rule and attaching a copy of the return receipt within the
         time for filing a motion for rehearing. See Tex. R. App. P. 48.4.


 The Honorable Rosemary Lehmberg                     The Honorable Lisa C. McMinn
 District Attorney                                   State Prosecuting Attorney
 Travis County Courthouse                            P.O. Box 13046
 P.O. Box 1748                                       Austin, TX 78711
 Austin, TX 78767                                    * DELIVERED VIA E-MAIL *
 * DELIVERED VIA E-MAIL *
                                                     The Honorable Velva L. Price
 The Honorable Clifford A. Brown                     Criminal District Clerk
 P.O. Box 1748                                       Travis County Courthouse
 147th Judicial District                             P.O.Box 1748
 Austin, TX 78767                                    Austin, TX 78767
 * DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *


 Mr. Walter Greathouse                               The Honorable Billy Ray Stubblefield
 Travis County Correctional Complex                  Administrative Judge
 3614 Bill Price Road                                Williamson County Courthouse
 DelValle,TX 78617                                   405 Martin Luther King, Box 2
                                                     Georgetown, TX 78626
                                                     * DELIVERED VIA E-MAIL *
J>'




        TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED OCTOBER 16,2015




                                       NO. 03-15-00524-CR



                                   Walter Greathouse, Appellant

                                                 v.



                                    The State of Texas, Appellee




          APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
      DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




  This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

  the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

  dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

  costs, no adjudication of costs is made.
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00524-CR



                                 Walter Greathouse, Appellant




                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-l-DC-15-201468, HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                            MEMORANDUM                 OPINION



                Appellant Walter Greathouse seeks to appeal ajudgment ofconviction for aggravated

assault with a deadly weapon. See Tex. Penal Code § 22.02(a)(2). The trial court has certified that

(1) this is a plea-bargain case and Greathouse has no right ofappeal, and (2) Greathouse has waived

the right of appeal. Accordingly, we dismiss the appeal for want ofjurisdiction. See Tex. R. App.

P. 25.2(a)(2), (d).



                                                     Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction


Filed: October 16,2015

Do Not Publish
                                            OFFICIAL BUSIN                                         US POSTAGE»PITNEYE:
Court of Appeals                            STATE OF TEXAS
                                                                         «3
                                                                             >
                                            PENALTY FOR                  O
          Third District                           PRIVATE USE
PO. BOX 12547. AUSTIN. TEXAS 78711-25JX. ^.q ggNDBR                                      gel       ZIP 78701
                                                                                                                $ 000.416
                                                                                                   0001401623OCT 16
                      5SbbooW»«W*
                     riN«AT6NOtO».GKH6RE                                                                        f' RECEIVED^
     i           $iKuJEGIBLEWRmMO                                                                                  OCT 2 7 2015
                                                                                                                 THIRD COURTOfAPPEAL''
                                               MR. WALTER GREATHOUSE
                                               TRAVIS COUNTY CORRECTIONAL COMPLEX
                                                                                                                 ^ JEFFREY DKYI f /
                                                                                                                                         \
                                               3614 BILL PRICE ROAD
                                               DELV/        NIXIE                  7S7   DE   1270             0010/22/15
                                                                              RETURN TO SENDER
                                                                                  REFUSED
                                                                              UNABLE TO FORWARD
                                                             SC:    78711254747                  * 0893-08828-22-11
                            42   HaT7-^3LH@7©*7                    ii'mIIIIH'IIiiIi'mIHiiI    |l.lu||llll|l|l||,|.l|ll|.m.l,|i